Name: Commission Regulation (EEC) No 2183/83 of 28 July 1983 on arrangements for imports into France and Italy of certain textile products originating in Peru
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 8 . 83 Official Journal of the European Communities No L 210/7 COMMISSION REGULATION (EEC) No 2183/83 of 28 July 1983 on arrangements for imports into France and Italy of certain textile products originating in Peru between 1 August 1983 and the date of entry into force of this Regulation must be set off against the quantitative limits for 1983 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textiles Committee, HAS ADOPTED THIS REGULATION : Article 1 . Without prejudice to the provisions of Article 2, imports into France and Italy of the category of products originating in Peru and specified in the Annex hereto shall be subject to the quantitative limit set out in that Annex. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3589/82 of 23 December 1982 on common rules for imports of certain textile products originating in third countries ('), and in particular Article 1 1 thereof, Whereas Article 11 of Regulation (EEC) No 3589/82 lays down the conditions under which quantitative limits may be established ; whereas imports into France and Italy of certain textile products of category 4, specified in the Annex hereto and originating in Peru, have exceeded the level referred to in paragraph 3 of the said Article 11 ; Whereas, in accordance with paragraph 5 of the said Article 11 of Regulation (EEC) No 3589/82, on 14 June 1983 Peru was notified of a request for consul ­ tations ; Whereas, pending the outcome of the requested con ­ sultations, imports into France were made subject to a provisional quantitative limit by Commission Regula ­ tion (EEC) No 1756/83 (2); Whereas, in the course of consultations held between 11 and 13 July 1983 , it was agreed that imports of products falling within category 4 into France should be subject to quantitative limits for the period 14 June to 31 December 1983 and for the years 1984 to 1986, and into Italy for the period 1 August to 31 December 1983 and for the years 1984 to 1986 ; Whereas paragraph 13 of the said Article 11 provides for compliance with the quantitative limit to be ensured by means of a double-checking system in accordance with Annex VI to Regulation (EEC) No 3589/82 ; Whereas the products in question exported from Peru into France between 14 June 1983 and the date of entry into force of this Regulation and into Italy Article 2 1 . Products as referred to in Article 1 , shipped from Peru to France before the date of entry into force of Regulation (EEC) No 1756/83 and not yet released for free circulation, shall be so released subject to the presentation of a bill of lading or other transport docu ­ ment proving that shipment actually took place before that date. Products as referred to in Article 1 , shipped from Peru to Italy before the date of entry into force of this Regulation and not yet released for free circulation, shall be so released subject to the presentation of a bill of lading or other transport document proving that shipment actually took place before that date . 2 . Imports of products shipped from Peru to France from the date of entry into force of Regulation (EEC) No 1756/83 shall remain subject to the double ­ checking system described in Annex VI to Regulation (EEC) No 3589/82. Imports of products shipped from Peru to Italy after the entry into force of this Regulation shall be subject to the double-checking system described in Annex VI to Regulation (EEC) No 3589/82.(') OJ No L 374, 31 . 12. 1982, p . 106 .(2) OJ No L 172, 30 . 6 . 1983, p . 12. No L 210/8 Official Journal of the European Communities 2. 8 . 83 3 . In applying the provisions of paragraph 2, all quantities of products shipped from Peru to France from 14 June 1983 and to Italy from 1 August 1983 and released for free circulation shall be deducted from the quantitative limits for 1983 . These provi ­ sional limits shall not, however, prevent the importa ­ tion of products covered by it, but shipped from Peru to France before the entry into force of Regulation (EEC) No 1756/83 and to Italy before the date of entry into force of this Regulation . Article 3 Regulation (EEC) No 1756/83 is hereby repealed. Article 4 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 July 1983 . For the Commission Wilhelm HAFERKAMP Vice-President ANNEX Cate ­ gory CCT heading No NIMEXE code (1983) Description MemberStates Units Provisional quantitative limit 4 60.04 B I II a) b) c) IV b) 1 aa) dd) 2 ee) d) 1 aa) dd) 2 dd) 60.04-19, 20 , 22, 23 , 24, 26, 41 , 50, 58 , 71 , 79, 89 Under garments, knitted or crocheted, not elastic or rubberized : Shirts , T-shirts, lightweight fine knit roll, polo or turtle necked jumpers and pullovers, undervests and the like , knitted or crocheted, not elastic or rubberized, other than babies' garments, of cotton or synthetic textile fibres ; T-shirts and lightweight fine knit roll , polo or turtle necked jumpers and pullovers, of regenerated textile fibres, other than babies' garments F I 1 000 pieces 1 000 pieces 14 June to 31 December 1983 650 1984 1 100 1985 1 144 1986 1 190 1 August to 31 December 1983 500 1984 2 000 1985 2 080 1986 2 164